Case 1:17-cv-00365-DAE-AWA Document 301-1 Filed 01/28/20 Page 1 of 6




                        EXHIBIT 1
      Case 1:17-cv-00365-DAE-AWA Document 301-1 Filed 01/28/20 Page 2 of 6




                               UNITED STATES DISTRICT COURT
                                WESTERN DISTRICT OF TEXAS
                                      AUSTIN DIVISION

UMG RECORDINGS, INC., et al.,                     )
                                                  )
                 Plaintiffs,                      )
                                                  )
vs.                                               )    No. 1:17-cv-00365-DAE-AWA
                                                  )
GRANDE COMMUNICATIONS                             )
NETWORKS LLC,                                     )
                                                  )
                 Defendant.
                                                  )

             DEFENDANT GRANDE COMMUNICATIONS NETWORKS LLC’S
                       PROPOSED VOIR DIRE QUESTIONS

         Pursuant to Local Rule CV-16(e) and the Court’s Order Setting Jury Selection/Trial and

Related Deadlines (ECF No. 275), Defendant Grande Communications Networks, LLC

(“Grande”) respectfully submits the following proposed voir dire questions.

      1. Have any of you heard or read anything about this case? What do you know?

      2. I have provided you with a list of the plaintiffs in this case. Have you or anyone close to

         you ever worked for or had a business relationship with one of the plaintiffs?

      3. I have provided you with a list of the attorneys and law firms who may be involved in the

         trial. Do you know, or know of, any of these attorneys or law firms?

      4. I have provided you with a list of people who may testify or be mentioned at trial. Do

         you know, or know of, any of these people?

      5. Has anyone worked for an internet service provider, or ISP? What did you do and for

         how long? What, if anything, did you not enjoy about working for an ISP?

      6. Have any of you received internet, television or telephone service from Grande? If so,

         did you have a billing or service problem with Grande that was not resolved to your
Case 1:17-cv-00365-DAE-AWA Document 301-1 Filed 01/28/20 Page 3 of 6




   satisfaction? Does anyone otherwise have a strong opinion about Grande, positive or

   negative? Please elaborate.

7. Does anyone here have someone close to them who has received internet, television, or

   telephone service from Grande? Was there anything memorable to them about their

   experience with Grande? Please elaborate.

8. Have you had a billing or service problem with an internet service provider that was not

   resolved to your satisfaction? Please elaborate.

9. In general, do you feel that the price of home internet service is too expensive, too cheap,

   or about right? (elicit raised hands for each)

10. In general, do you feel that the amount of competition among internet service providers is

   too little, too much, or about right? (elicit raised hands for each)

11. How many of you believe that ISPs should be monitoring what you do online, including

   what materials you download? If so, please explain what you believe ISPS should be

   doing and why.

12. Does anyone think that Congress should pass a law requiring internet service providers to

   monitor what their customers do online? Please explain why you think such a law should

   exist.

13. Does anyone here believe that it is the ISP’s responsibility to monitor and police online

   copyright infringement? Please describe what you believe the ISP’s responsibility is and

   why.

14. Has your internet service provider ever notified you that someone using your internet

   connection was accused of illegally downloading music, movies, or other content?

15. How many of you believe that people downloading music and other media without




                                              2
Case 1:17-cv-00365-DAE-AWA Document 301-1 Filed 01/28/20 Page 4 of 6




   paying for it is a very serious problem? Please elaborate. What do you think should be

   different?

16. Is anyone a musician or does anyone have someone close to them who is a musician? If

   so, have you or the other person had a recording contract with a record label?

17. If you are a musician, have you ever relied on performing or recording music for some or

   all of your income?

18. If you are a musician, have you ever felt that someone else was unfairly profiting from

   your work? If so, please explain.

19. Have you or anyone close to you worked for a record label?

20. Even if you haven’t worked for a record label, does anyone otherwise consider

   themselves as having worked in the music industry? If so, please explain.

21. How many of you have heard of BitTorrent? How many of you believe that you have a

   general understanding of what BitTorrent is?

22. How many of you are very concerned about record labels being impacted by people

   downloading music without paying for it? Please describe your concerns.

23. Has anyone ever been accused of copyright infringement, either in a lawsuit or

   otherwise?

24. Does anyone own a copyright? If so, have you ever accused someone else of infringing

   your copyright, either by filing a lawsuit or otherwise? If so, please explain.

25. Have you ever been a plaintiff in a civil lawsuit? If so, were you satisfied with the

   outcome? Please explain.

26. Have you ever been a defendant in a civil lawsuit? If so, were you satisfied with the

   outcome? Please explain.




                                             3
    Case 1:17-cv-00365-DAE-AWA Document 301-1 Filed 01/28/20 Page 5 of 6




Dated: January 28, 2020


                                         By: /s/ Richard L Brophy
                                             Richard L. Brophy
                                             Zachary C. Howenstine
                                             Margaret R. Szewczyk
                                             Abigail L. Twenter
                                             ARMSTRONG TEASDALE LLP
                                             7700 Forsyth Blvd., Suite 1800
                                             St. Louis, Missouri 63105
                                             Telephone: 314.621.5070
                                             Fax: 314.621.5065
                                             rbrophy@armstrongteasdale.com
                                             zhowenstine@armstrongteasdale.com
                                             mszewczyk@armstrongteasdale.com
                                             atwenter@armstrongteasdale.com

                                             J. Stephen Ravel
                                             Texas State Bar No. 16584975
                                             J.R. Johnson
                                             Texas State Bar No. 24070000
                                             Diana L. Nichols
                                             Texas State Bar No. 00784682
                                             KELLY HART & HALLMAN LLP
                                             303 Colorado, Suite 2000
                                             Austin, Texas 78701
                                             Telephone: 512.495.6429
                                             Fax: 512.495.6401
                                             Email: steve.ravel@kellyhart.com
                                                     jr.johnson@kellyhart.com
                                                     diana.nichols@kellyhart.com

                                             ATTORNEYS FOR DEFENDANT
                                             GRANDE COMMUNICATIONS
                                             NETWORKS LLC




                                     4
    Case 1:17-cv-00365-DAE-AWA Document 301-1 Filed 01/28/20 Page 6 of 6




                                   CERTIFICATE OF SERVICE

       The undersigned certifies that on January 28, 2020, all counsel of record who are deemed

to have consented to electronic service are being served with a copy of this document via the

Court’s CM/ECF system pursuant to Local Rule CV-5(b)(1).


                                                    /s/ Richard Brophy
                                                    Richard L. Brophy




                                                5
